Exhibit 10.ii.d.

Buenos Aires, September 28, 2009.

Messers

Cargill S.A.C.I.

Av. Leandro N. Alem 928 Piso 9

City of Buenos Aires

Dear Sirs,

In our capacity as Representatives of MOSAIC DE ARGENTINA S.A., hereinafter
referred to as “MOSAIC”, domiciled at Avda. Leandro N. Alem 928, piso 9°, City
of Buenos Aires, we hereby make the following Commercial Offer (the “Offer”) to
you, hereinafter referred to as “CARGILL”, which offer consists in a solid and
liquid fertilizers as it is detailed down below.

In case you accept the Offer herein, it shall be governed by the terms and
conditions stated below, namely:

SECTION ONE. PURPOSE

Pursuant to the Offer herein, in the event you accept it, MOSAIC undertakes to
sell in Argentina solid and liquid fertilizers, such as and not limited to
Single Super Phosphate, Phosphate, Nitrogen and MicroEssentials™ to CARGILL,
without exclusivity, subject to the conditions that CARGILL buy solid and liquid
fertilizers with exclusivity from MOSAIC as more particularly described on
Exhibit A attached hereto and made a part hereof, and the price to be agreed
upon and the sales conditions are at arms’ length from both parties.

The Offer herein shall be deemed implicitly accepted by you upon the first
purchase order made by effective means after receipt of the Offer hereof.

SECTION TWO: TERM

In addition, the Offer herein, if accepted by you, shall be valid and binding as
from October 1, 2009 and up until May 31, 2010.

SECTION THIRD. SALES VOLUME.

MOSAIC does not undertake to sell to CARGILL, neither a minimum, nor a maximum
volume of solid and liquid fertilizers, such as and not limited, to Simple Super
Phosphate, Phosphate, Nitrogen and Microessentials™.



--------------------------------------------------------------------------------

SECTION FOUR: TERMINATION

Having been accepted by you, the commercial relation arising hereof may be
terminated either by CARGILL or by MOSAIC, at their exclusive discretion,
without cause, by serving due notice thereof by effective means, no less than
thirty (30) days in advance of the relevant termination date, provided always no
obligation to pay or right to receive indemnification shall arise therefrom.

SECTION FIVE: ASSIGNMENT

Neither of the Parties may assign, or transfer under any title, and/or grant
license under the rights and/or obligations arising from this Offer, nor under
the Offer itself, to any individual or entity, without the prior express consent
of the other Party.

SECTION TEN: DOMICILE – CONFLICT RESOLUTION

For all legal purposes, CARGILL hereby sets its domicile at Avda Leandro N. Alem
928, piso 9º, City of Buenos Aires, and MOSAIC at Avda Leandro N. Alem 928, piso
9, City of Buenos Aires. Any controversy that may arise between the Parties in
relation to the Offer herein, its existence, validity, qualification,
construction, scope or performance that cannot be resolved amicably by the
Parties shall be submitted to the final and binding judgment of the District
Court of the City of Buenos Aires [Tribunales Ordinarios de la Ciudad Autónoma
de Buenos Aires].

 

By Mosaic de Argentina S.A.: Name:   Title: Agents